        Case 1:21-cr-00028-APM Document 156 Filed 04/13/21 Page 1 of 15




                      UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              :
                                                      :
v.                                                    : Case No. 21-cr-28 (APM)
                                                      :
KENNETH HARRELSON                                     :
                                                      :
               Defendant.                             :
                                                      :

 DEFENDANT HARRELSON’S REPLY TO GOVERNMENT’S OPPOSITION TO HIS
     MOTION FOR RECONSIDERATION OF CONDITIONS OF RELEASE

       COMES NOW, the Defendant, Kenneth Harrelson, by and through counsel, Nina J.

Ginsberg and Jeffrey Zimmerman, in reply to the government’s opposition to his motion for

reconsideration of conditions of release (Dkt. 152). The government’s opposition is based on

inferences and conclusions that are not supported by the evidence.

       Introduction

       The government has failed to establish that the rebuttable presumption favoring detention

applies to Mr. Harrelson having admitted there is no evidence that he destroyed government

property. The videos and photographs referenced by the government, show, at most, that Mr.

Harrelson entered the Capitol building in the middle of a teeming crowd, and that he wandered

somewhat aimlessly around the rotunda. As was the case at Mr. Harrelson’s initial detention

hearing, the government has not presented clear and convincing evidence that the defendant

presents an identified and articulable threat to an individual or the community, or that there are

no conditions or combination of conditions that will reasonably assure the safety of any other

person and the community. 18 U.S.C. § 3142(e).

       Mr. Harrelson was not one of the leaders of the Oath Keepers and did not participate in

organizing or plotting with co-conspirators to stop the certification of the Electoral College vote.

                                                 1
        Case 1:21-cr-00028-APM Document 156 Filed 04/13/21 Page 2 of 15




He was not prepared to use, and did not use violence, nor did he plan alone or with others to

“storm” the Capitol. In fact, the government has admitted that he did not damage any property

or commit any act of violence. Mr. Harrelson did not send incriminating chats or messaging, or

delete chats or other messaging with the intention of deleting incriminating evidence, and did not

intentionally perjure himself at his initial detention hearing.1 The government’s claims to the

contrary are unsupported or flatly contradicted by the evidence.

       There is No Evidence That Mr. Harrelson Destroyed Property

       In arguing that a rebuttable presumption favoring detention applies to Mr. Harrelson, the

government admits that it is not “not relying on the strength of the evidence as to the Section

1361 violation [destruction of government property] to support Defendant Harrelson’s detention”

and suggests that it is instead enough that the grand jury found probable cause. See ECF 152 at

5-6. However, the government’s reliance on United States v. Singleton, 182 F.3d at 6, 7, 12

(D.C. Cir. 1999) to suggest that it has satisfied its various threshold burdens is misplaced. Id. at

6. Singleton dealt only with triggering the detention hearing itself, pursuant to 18 USC §3142(f)

–– it was not a case regarding the rebuttable presumption of detention under 18 USC §3142(e).

See Singleton, 182 F.3d at 8-9, 16-17. Rather, once a hearing is triggered, the rebuttable

presumption applies only “if the judicial officer finds that there is probable cause to believe that

the person committed” one of the enumerated offenses. See 18 USC §3142(e)(3). The magistrate


1
  Mr. Harrelson was asked at his initial detention hearing whether he took photos and videos on
his phone when he was inside the Capitol. See Gov. Opp., Dkt. 152 at 3. He responded that – “it
didn’t—nothing was recorded … it didn’t record for some reason. There was issues with the
phone.” Id. The government recovered 10 videos from Mr. Harrelson’s cell phone. The photos
or video he attempted to take while standing next to Mr. Young inside the Rotunda did not
record and is not among the videos the government recovered from his phone or produced. Mr.
Harrelson did not perjure himself when he testified that there were issues with the phone and
nothing was recorded. It is also likely that he did not recall the last portion of a video that he
started recording while he was outside the building on the Capitol steps or that he continued
recording once he got inside.
                                                  2
        Case 1:21-cr-00028-APM Document 156 Filed 04/13/21 Page 3 of 15




judge erroneously found that the government had met its burden. The government has fared no

better before this Court.

       The government is relying on felony destruction of property – that is, destruction of

property valued at more than $1000 –– in seeking to invoke the rebuttable presumption of

detention. ECF 152 at 5. There is no evidence that Mr. Harrelson was involved in the

destruction of any property, let alone property valued at over $1000, or that he aided and abetted

others in such destruction. The videos and photographs referenced by the government show, at

most, Mr. Harrelson entering the Capitol in the middle and behind a huge crowd of other people

present that day. He does not appear to touch – much less destroy – any property while in the

building. There has been nothing presented on which this Court could find probable cause that he

committed that offense. Moreover, even assuming the presumption did apply, the Court must

consider the “weight of the evidence against the person” in determining whether conditions of

release will assure his appearance or the safety of the community.2 See 18 USC §3142(g)(2).

The weight of the evidence triggering the presumption of detention weighs heavily in favor of

Mr. Harrelson.

       There is No Evidence That Mr. Harrelson Planned to Forcibly Enter the
       Capitol or Disrupt the Certification of the Election

       The government has presented no evidence that Mr. Harrelson was a leader of a plan to

forcibly enter the Capitol, or to disrupt the certification of the Electoral College vote. Mr.

Harrelson was not “among the ‘stack’” of more than a dozen individuals dressed in camouflaged

para-military gear that moved up the stairs toward the Capitol building.




2
  The government is seeking detention based only on alleged future dangerousness and does not
contend that Mr. Harrelson is a flight risk.
                                                  3
        Case 1:21-cr-00028-APM Document 156 Filed 04/13/21 Page 4 of 15




       Rather, he was standing off to the side of the “stack,” among a swarm of people cheering

them on as the stack followed the crowd into the Capitol. The videos and photographs also

depict Mr. Harrelson being pushed toward the entrance along with a mass of other individuals,

most of whom have not, and likely will never be charged.




                                               4
        Case 1:21-cr-00028-APM Document 156 Filed 04/13/21 Page 5 of 15




       Later, Mr. Harrelson was seen in photos and video footage walking with groups of people

inside the Capitol building and in a photo standing peacefully inside the rotunda with his back to

Graydon Young, attempting to photograph or video his surroundings.




       Other than his presence in the crowd of people entering the Capitol, the government has

offered no evidence that Mr. Harrelson engaged in unlawful activity inside the building.




                                                5
        Case 1:21-cr-00028-APM Document 156 Filed 04/13/21 Page 6 of 15




       Additional photos of Mr. Harrelson’s presence in the teeming crowd and inside the

Capitol appear at pages 14 to 19 of the Government’s Opposition. Nothing depicted in any of

the images proffered by government, including photographs of Mr. Harrelson interacting with

other Oath Keepers, as well as Mr. Harrelson’s own recordings, is proof of a plan to storm the

Capitol or disrupt Congress, or proof that Mr. Harrelson was aware of the Signal Chats quoted by

the government that were being exchanged before and after the Capitol building was breached.

See Gov. Opp at 12. There is simply no evidence that he destroyed or damaged any property or

that he engaged in any acts of violence. To the contrary, the photos and videos merely show Mr.

Harrelson entering the Capitol in the middle of the swarming crowd and wandering around

somewhat aimlessly inside the building. Beyond that, what the government has offered is

unsupported conjecture.

       Additionally, evidence from a video recovered from Mr. Harrelson’s cell phone makes it

perfectly clear that Mr. Harrelson did not plan to storm the Capitol or to disrupt the certification

of the election. The video was taken from a location on the Capitol terrace at least 100 yards

from the Capitol steps leading up to the building. Early in the video, a person within earshot of

Mr. Harrelson is recording exclaiming — “they’re storming the f-----g Capitol Building.” After

the video continues to pan the crowd, a person standing close to Mr. Harrelson says in a quiet
                                                  6
        Case 1:21-cr-00028-APM Document 156 Filed 04/13/21 Page 7 of 15




voice, “I think we should go, [huh] I think we should go.” It is obvious from the video that no

one standing with Mr. Harrelson (or Mr. Harrelson himself) anticipated the events that quickly

unfolded. The video is also convincing evidence that Mr. Harrelson made his decision to join the

crowd only moments before the march toward the Capitol began. Video produced in USAfx, US

v. Caldwell et al. Discovery/Harrelson Materials/Video 8 MOV

       Furthermore, none of the statements and movements of other Oath Keepers as they

moved through the Capitol can be attributed to Mr. Harrelson or considered as evidence of Mr.

Harrelson’s intent. See Gov. Opp at 18. Likewise, references to Jessica Watkins’ description of

an “insurgent effort to breach the Capitol building” and to Signal Chats attributed to other co-

conspirators are not evidence of Mr. Harrelson own actions or his status as a leader, or that he

even viewed postings extoling the forced entry into the Capitol building. Indeed, Mr. Harrelson’s

very occasional appearance as “Gator 6” in the National Signal Chat is neither proof that he

viewed much of the inflammatory rhetoric, or evidence that he shared the views being expressed.

       Likewise, his participation in a legal firearms training program in the fall of 2020—well

before the election results were known and any of the rallies were planned—has no bearing on

whether he was training or preparing to mount an insurrection on the Capitol. Mr. Harrelson and

his wife both hold concealed carry permits in the State of Florida. (Copies attached as Exhibit

1). Mr. Harrelson was also part of a rapid deployment unit in the Army where he trained as a

squad automatic weapon gunner on military convoys.3 Before retiring from the military in 2011,



3
  A full description of Mr. Harrelson’s military service and disability assessment is filed
separately under seal as Exhibit 2. His wife has scheduled appointments with his treating
physician and doctor for April 15, 2021 should he be released. As a veteran, his is eligible to be
seen by at the Viera VA Clinic at 20900 Veteran’s Way, Viera, Florida, the day he is released
without an appointment. Future appointments at the Viera mental health clinic will be scheduled
at his first visit.


                                                 7
        Case 1:21-cr-00028-APM Document 156 Filed 04/13/21 Page 8 of 15




Mr. Harrelson was promoted to Sergeant, MOS 91E20 by Order 354-126, citing his “patriotism,

valor, fidelity, and professional excellence. (Copy attached as Exhibit 3). A description of the

firearms training classes that Mr. Harrelson and his wife attended, and that are offered to the

general public, can be accessed at https://arestrainingfacility.com/training-and-classes. Notably,

none of the firearms that were located during the search of Mr. Harrelson home was seized by

the FBI or removed from his home, or listed in the FBI 302 of the search as “items of potential

evidentiary value.” Likewise, the lawful possession of firearms by Mr. Harrelson and members

of his family is not evidence that Mr. Harrelson possess a threat to an individual or the

community. Similarly, the family’s possession of survival guides, including one on “eluding

pursuers and evading capture” are red herrings, intended to inflame the Court. Mr. Harrelson

made no effort to evade, capture or to engage in acts of unconventional warfare as the

government suggests. See Gov. Opp. at 20-21. Rather, he is a productive member of his

community.

       Mr. Harrelson’s employer at JL Garret & Associates is holding his position as lead TIG

welder open for him to return to work. According to Mr. Garrett, while employed at JL Garret &

Associates, Mr. Harrelson has been a part of projects that support missions for the United

Launch Alliance, NASA, Blue Origin, as well as many other government agencies, and is a

highly valued employee. See Letter from Justin Garret, attached as Exhibit 4.

       There Is No Evidence That The GoToMeeting Meetings And Signal Chats Involved
       The Planning Of Any Unlawful Activity

       The government has yet to produce single piece of evidence regarding the purposes for

the GoToMeetings, or what was discussed while Mr. Harrelson was a participant in any of the

on-line meetings. However, other evidence suggests that the purpose of the GoToMeetings

meetings Mr. Harrelson attended was to organize security details for speakers at rallies set to

                                                 8
        Case 1:21-cr-00028-APM Document 156 Filed 04/13/21 Page 9 of 15




take place in Washington, DC on January 5, 2021 and the morning of January 6, 2021. The

government has presented no evidence that they had anything to do with the events that

transpired at the Capitol later that day.

        In other filings by the government, the prosecution has conceded that members of the

Oath Keepers frequently provide personal security details (“PSDs”) at Trump rallies. See e.g.,

Affidavit in Support of Criminal Complaint, United States v. Joshua James, Criminal No. 1:21-

mj-00284-RRM, Dkt. 1-1 at ¶ 28 (“Your affiant is aware that certain Oath Keepers attended

rallies in Washington, DC., held on December 12, 2020, to protest the results of the 2020

election –at which some Oath Keepers, to include Person Five, operated as a personal security

detail for speakers at the events.”) and ¶ 31 (“Finally, records indicate that, on or around January

5, 2021 . . . James, Person Five, and other individuals wearing apparel with the Oath Keepers

name and/or insignia provided security to a speaker at the “Stop the Steal” events planned for

that day.”). In other words, the government knew that Oath Keepers attended rallies in

Washington, DC held on November 14, 2020 and December 12, 2020, at which some Oath

Keepers operated as a personal security detail for one or more speakers at the events, Id. at 10 ¶¶

20-27, and that Oath Keepers also attended rallies in DC held on December 12, 2020, to protest

the results of the 2020. In addition, “Kelly Meggs asserted, in messages sent to others before

January 5-6, 2021, that the Oath Keepers would be providing security for speakers and VIPs at

the events in Washington, D.C., on these dates.” Id. at 10 ¶¶ 30.

        Similarly, during testimony at co-defendant, Joshua James’ Preliminary and Detention

Hearing on March 11, 2021 FBI Agent Paul Jones testified that:

        Q.      “Okay. And in paragraph 27, you read that certain Oath Keepers attended rallies
                and that they were acting a person security details for speakers, correct?
        A.      “Correct.
        Q.      “It is not your allegation that acting as a person security detail is illegal, is it?

                                                   9
       Case 1:21-cr-00028-APM Document 156 Filed 04/13/21 Page 10 of 15




       A.      “No, not at all.”

Transcript of Proceedings on March 11, 2021, pp. 39-40, United States v. Joshua James, 1:21-cr-

00028 (N.D.Al.), Dkt. 142-1.

       The Government Concedes That There Is No Evidence That The Signal Chats
       Involved The Planning Of Any Unlawful Activity

       In an email to all defense counsel last Thursday (April 8, 2021), the government

conceded that the Signal chats prior to January 6, 2021, do not contain any references to a plan to

forcibly enter the Capitol (emphasis added).




       Likewise, the two Signal Chats referenced by the government do not show that the

participants were planning or anticipating to use force on January 6. In the Florida Signal Chat

cited by the government, Kelly Meggs refers to a “27 man team” and to 4-5 medics in the group.

Mr. Harrelson is also identified as running the ground team. The chats are consistent with plans

to provide protection details at the January 5 and 6 rallies, and in no way suggest the participants

were anticipating using force. Indeed, in the DC OP January 6 Signal Chat, PERSON ONE (an

alleged leader of the Oath Keepers) is quoted saying that “Gator [1] and his FL team are already

set to provide a PSD [Personal Security Detail] for Roger Stone.


                                                 10
       Case 1:21-cr-00028-APM Document 156 Filed 04/13/21 Page 11 of 15




        The transcript of the DC OP January 6 Signal Chat begins on December 30, 2020. The

first time Mr. Harrelson is even mentioned is on January 3, 2021:

 SYSTEM                  1/3/2021     6:02 PM    OK Gator 1 added Kenneth Harrelson
 Ok Gator 1              1/3/2021     6:22 PM    Added Gator 6 Ground Team lead in Florida. He
                                                 needs to be in the call as well so I will repost.

 Ok Gator 1              1/3/2021     6:22 PM    OK State/team leader meeting
                                                 Sun, Jan 3, 2021 8:30 PM ‐ 9:30 PM (EST)

                                                 Please joing my meeting from your computer,
                                                 tablet or smartphone.

                                                 https://global.gotomeeting.com/join/478058517

                                                 You can also dial in using your phone. (For
                                                 supported devices, tap a one‐touch number below
                                                 to join instantly.)

                                                 United States: +1 (571) 317‐3122

                                                 ‐One‐touch: tel: =15713173122_478058517#

                                                 Access Code: 478‐058‐517

                                                 New to GoToMeeting? Get the app now and be
                                                 ready when your first meeting starts:
                                                 https://global.gotomeeting.com/install/478058517




                                                11
       Case 1:21-cr-00028-APM Document 156 Filed 04/13/21 Page 12 of 15




And even though Kelly Meggs added Mr. Harrelson to the chat on 1/3/21, Mr. Harrelson does

not appear in the chat transcript again until 1/6/21 at 11:20 PM:

 Kenneth Harrelson              1/6/2021      11:20 PM       This message was deleted.
 Kenneth                        1/6/2021      11:20 PM       This message was deleted.
 Harrelson*(presumably‐no
 attribution on messages but
 no one else posted between
 Harrelson's deleted chat and
 the next attributed post)


 Kenneth                        1/6/2021      11:20 PM       Didn’t realize I was in a unsecured chat
 Harrelson*(presumably‐no                                    with a bunch of shit bags
 attribution on messages but
 no one else posted between
 Harrelson's deleted chat and
 the next attributed post)

 Kenneth                        1/6/2021      11:23 PM       And blue falcons
 Harrelson*(presumably‐no
 attribution on messages but
 no one else posted between
 Harrelson's deleted chat and
 the next attributed post)




       There Is No Evidence That Mr. Harrelson Brought Weapons To DC Or That He
       Stored Weapons At The Comfort Inn

       On the morning of January 5, Mr. Harrelson used the Florida Signal Chat to ask: “We get

that QRF hotel address yet.” Kelly Meggs responded “Dm.” Mr. Harrelson’s question shows

that he was aware of discussions about a QRF, but is not evidence that he learned of its location,

or that “he was dropping off his weapons at the Comfort Inn Ballston during the hour after he

arrived in the D.C. metro area. See Gov’t Opp., Dkt, 152 at 10. Videos taken of Mr. Harrelson

with his luggage at the Comfort Inn Ballston establish that he was a guest at that hotel, and did

not occupy one of the rooms Kelly Meggs paid for at the Hilton Garden Inn in Washington, D.C.


                                                12
        Case 1:21-cr-00028-APM Document 156 Filed 04/13/21 Page 13 of 15




It is also evidence that he had a good reason to be present at the hotel after arriving in the D.C.

area three hours after sending his message. Video produced in USAfx, US v. Caldwell et al.

Discovery/Harrelson Materials/Comfort1_01_01_2021017_0915355.mp4

       Moreover, there is no basis upon which this Court can conclude that Mr. Harrelson’s

reference to needing to locate his “shit” on the morning of January 7 was a reference to anything

other than picking up his luggage, or that he had dropped his weapons off with the QRF on

January 5 and retrieved them on January 7. See Gov’t Opp. Dkt 152 at 11.

       Finally, it is worth noting that there is no evidence that an actual “Quick Reaction Force”

even existed, or that Mr. Harrelson (or any of his co-defendants) ever possessed a firearm while

in Washington, D,C., and no evidence that this supposed “QRF” was ever called to provide

backup or bring guns into the District.

       The Government’s Allegations of “Future Dangerousness” Are Unavailing

       The government makes much of the fact that Mr. Harrelson, a retired Army Sergeant,

keeps lawful firearms in his home. Yet, again, there is no evidence – or even an allegation – that

he ever possessed a firearm or any other weapon while in Washington, DC during January 2021.

The government also alleges that Mr. Harrelson deleted messages from his cellphone. They do

not know what the allegedly deleted messages contained save for the suggestion that he sent and

deleted copies of a video that they have. Again, this video shows Mr. Harrelson entering the

Capitol in the middle of a teeming crowd, not damaging any property, or engaging in any act of

violence.

       Mr. Harrelson’s Medical Condition Is A Compelling Reason For Release Under 18
       U.S. C. § 3142(I)

       Mr. Harrelson is receiving inadequate medical treatment for his severe hypertension.

That alone is a basis for granting pretrial release under 18 U.S.C. § 3142(i) which provides that a

                                                 13
       Case 1:21-cr-00028-APM Document 156 Filed 04/13/21 Page 14 of 15




“judicial officer may . . . permit the temporary release of the person, in the custody of a United

States marshal or another appropriate person, to the extent that the judicial officer determines

such release to be necessary for preparation of the person’s defense or for another compelling

reason.” (emphasis added). As the Court is aware, Mr. Harrelson’s health has deteriorated

while he has been in the custody of the John E. Polk Correctional Facility, putting him at risk of

stroke or cardiac arrest. For a person with Mr. Harrelson’s medical conditions and risk factors,

the lack of treatment coupled with the health risks associated with the pandemic are sufficient

independent grounds under Section 3142(i) to grant his release.

       Conclusion

       This Court has fashioned conditions of release for nearly every co-defendant in this case.

There is no evidence that Kenneth Harrelson damaged any property or committed a single act of

violence. There is no evidence that Mr. Harrelson was a leader of the Oath Keepers, or that he

did anything other than help organize a trip to Washington, D.C. to provide security details for

speakers at the “Stop the Steal” events—the types of trips the government concedes that Oath

Keepers had made in the recent past. Mr. Harrelson never made any inflammatory remarks on

social media or messaging platforms that suggests he may be dangerous or violent or that he

agreed with, or was even following, those accounts.

       The government’s evidence to date establishes – at most – that Mr. Harrelson was a

member of the Oath Keepers, that he traveled to Washington, D.C. and communicated with other

Oath Keepers, that he was present on the Capitol grounds and that he entered the Capitol

building after others had already cleared the way. See Munchel, No. 21-3010, Slip Op. at 18-19.

Release under conditions is therefore warranted.




                                                 14
       Case 1:21-cr-00028-APM Document 156 Filed 04/13/21 Page 15 of 15




                                            Respectfully submitted,

                                            KENNETH HARRELSON
                                            By Counsel

                                                    /s/
                                            Nina J. Ginsberg, Esquire
                                            DC Bar No. 251496
                                            DiMuroGinsberg, PC
                                            1101 King Street, Suite 610
                                            Alexandria, VA 22314
                                            Telephone: (703) 684-4333
                                            Facsimile: (703) 548-3181
                                            Email Address: nginsberg@dimuro.com

                                                    /s/
                                            Jeffrey Zimmerman, Esquire
                                            DC Bar No. 456162
                                            Jeffrey Zimmerman, PLLC
                                            108 N. Alfred Street
                                            Alexandria, VA 22314
                                            Telephone: (703) 548-8911
                                            Facsimile: (703) 548-8935
                                            Email Address: www.zimpacer.com

                               CERTIFICATE OF SERVICE

        I hereby certify that on this 13th day of April, 2021, a true and accurate copy of the
foregoing was electronically filed and served via the Court’s CM/ECF system to all counsel of
record.

                                                  /s/
                                            NINA J. GINSBERG




                                               15
